Citation Nr: 0002299	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus L5-S1 status post diskectomy, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant was honorably discharged for retirement 
purposes from the United States Army in January 1993 after 
serving on active duty for twenty years.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The claims perfected for the Board's consideration are claims 
for entitlement to an increased rating for herniated nucleus 
pulposus L5-S1 status post diskectomy, currently evaluated as 
40 percent disabling, and entitlement to a total disability 
rating for compensation based on individual unemployability.

The appeal was certified to the Board in April 1999.  As part 
of a motion to advance his appeal on the Board's docket 
(denied in June 1999), the appellant forwarded medical 
evidence not previously reviewed by the RO directly to the 
Board.  This medical evidence documented the onset of 
increased back pain with a herniated nucleus pulposus at L5-
S1.  This evidence is not duplicative of previously submitted 
evidence.  Neither the appellant nor his representative has 
submitted a waiver which would allow the Board to review the 
evidence without prior RO review and consideration.  See 38 
C.F.R. §§ 19.37(a), 20.1304(c) (1999).

The Board cannot go forward with consideration of the claim 
for a total rating for compensation based on individual 
unemployability until it has been determined by the RO 
whether the service connected lumbar spine disability has 
increased in severity.

Accordingly, this case is REMANDED for the following action:

The RO should review the medical evidence 
submitted directly to the Board in June 
1999 and issue a Supplemental Statement 
of the Case on the claims of entitlement 
to an increased rating for herniated 
nucleus pulposus L5-S1 status post 
diskectomy, and entitlement to a total 
rating for compensation based on 
individual unemployability.

If upon completion of the above action, one or both of the 
aforementioned claims remains denied, the case should be 
returned to the Board after compliance with all requisite 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

